UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-22548] Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street, 23rd Floor New York, NY10055 (Address of principal executive offices) (Zip code) Frederick Taylor, President Wall Street EWM Funds Trust 55 E. 52nd Street, 23rd Floor New York, NY10055 (Name and address of agent for service) (646) 265-2380 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. The Wall Street Fund Schedule of Investments September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.1% Aerospace - 1.9% United Technologies Corp. $ Biotechnology - 2.4% Gilead Sciences, Inc. Chemicals - 2.7% Celanese Corp. Containers & Packaging - 2.2% WestRock Co. Diversified - 2.4% 3M Co. Drugs - 2.8% Allergan PLC (a)(b) Electrical Equipment - 2.4% Roper Industries, Inc. Energy Equipment & Services - 5.2% Core Laboratories NV (b) Noble Corp. (b) Schlumberger Ltd. (b) Financial Services - 11.6% American Express Co. Apollo Global Management, LLC - Class A East West Bancorp, Inc. Mastercard, Inc. The Blackstone Group LP Forest Products - 2.2% Weyerhaeuser Co. - REIT Health Care Services - 3.2% UnitedHealth Group, Inc. Industrial Equipment - 1.8% Fastenal Co. Insurance - 2.2% ACE Ltd. (b) Leisure - 3.7% Las Vegas Sands Corp. Polaris Industries, Inc. Media - 4.3% AMC Networks, Inc. - Class A (a) Walt Disney Co. Office Equipment - 5.3% Apple, Inc. Western Digital Corp. Property Management - 2.9% CBRE Group, Inc. - Class A (a) Retail - 3.0% TJX Companies, Inc. Semiconductors - 4.7% NXP Semiconductors NV (a)(b) Texas Instruments, Inc. Services - 5.0% Accenture PLC - Class A (b) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Software - 4.9% Ansys, Inc. (a) Microsoft Corp. Specialty Retail - 16.7% AutoNation, Inc. (a) AutoZone, Inc. (a) Dorman Products, Inc. (a) Five Below, Inc. (a) Home Depot, Inc. Nike, Inc. - Class B Ralph Lauren Corp. Telecommunications - 2.4% American Tower Corp. - REIT Transportation - 2.2% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $83,819,323) $ SHORT TERM INVESTMENT - 2.3% Money Market Fund - 2.3% First American Prime Obligations Fund, Class Z, 0.052% (c) TOTAL SHORT TERM INVESTMENT (Cost $2,495,464) $ Total Investments (Cost $86,314,787) - 100.4% $ Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security (b)Foreign Domiciled (c)Variable Rate Security - the rate shown is the annualized seven-day effective yield as of September 30, 2015. REIT - Real Estate Investment Trust The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of September 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ $
